DETAILED ACTION
Allowable Subject Matter
Claims 1, 4-6, 8 and 10-12 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art, when taken as a whole, neither anticipates nor renders obvious the claimed invention as currently recited in at least claims 1, 8 and 11.
In particular, the prior art fails to disclose all of the claimed structural details of the condenser with regards to the hollow portion of the chamber having a first region below the first heat transfer tube concaved downwards relative to a second region below the second heat transfer tube (claim 1). The prior art also fails to disclose the specific structural details of the condenser with regards to a distance between the ends of the first and second flat heat transfer tubes relative to a side surface of the chamber (claim 8). Lastly, the prior art fails to disclose the structural details of the U-shaped joint which includes a recess that is concaved relative to a flat portion of the joint (claim 11). Since there are no teachings, suggestions nor motivation to arrive at the claimed invention as currently recited, a preponderance of evidence shows that claims 1, 8 and 11 are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIGUEL A DIAZ whose telephone number is (313)446-6587.  The examiner can normally be reached on Monday - Friday: 9:00 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying C. Atkisson can be reached on (571) 270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MIGUEL A DIAZ/Examiner, Art Unit 3763                

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763